Title: To John Adams from Ferdinand Rosset, 24 April 1794
From: Rosset, Ferdinand
To: Adams, John



Sir
Philadelphia April 24th. 1794.

You told me the last time I had the honour to See you, that You had perused all the papers which I had taken the Liberty to send to you: If they are no more of any use to you, You will oblige me in giving them to the Bearer.  I hope I shall have lost nothing in your Opinion by what I furnished you the occasion to read: For my Own part I shall always find myself happy that those papers have given me the means of being acquainted with a man whose Life has been devoted to that true Liberty of which I was always so fond: & I shall neglect no Opportunity of Cultivating that acquaintance which is a pleasure And an honour for him who will constantly subscribe himself / Sir /  Your most obedient / And humble Servant

Ferdinand Rosset